Citation Nr: 1452188	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  09-18 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2011, the Veteran testified at a personal hearing before a Veterans Law Judge who is not available to participate in the decision on the appeal.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in February 2012.


REMAND

A review of the record shows that in correspondence dated in October 2014 the Veteran was notified that the Veterans Law Judge who conducted the October 2011 hearing was unavailable to participate in a decision on the appeal and offered the opportunity to present testimony at another hearing.  In correspondence received by the Board in October 2014 the Veteran expressed a desire to present testimony before the Board at another hearing.  

A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  Therefore, the Board finds additional action is required to provide the Veteran a hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a Veterans Law Judge at the RO and notify him of the date, time, and place of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

